                        Case 1:20-mj-00058-RAL Document 1 Filed 06/05/20 Page 1 of 16

AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        Northern District of Ohio
                                                                                                   J;· ~o-ry-- Sf
                  United States of America
                                 V.                                )
           BRANDON MICHAEL AL THOF LONG                            )       Case No.      l:20MJ2119
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                            D~fendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        BRANDON MICHAEL AL THOF LONG
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment             0 Superseding Indictment         0 Information      0 Superseding Information            r;i Complaint
0 Probation Violation Petition             0 Supervised Release Violation Petition    • Violation Notice          O Order of the Court

This offense is briefly described as follows:
  18 U.S.C. § 231 (a)(2): Transporting any firearm, or explosive or incendiary device, in furtherance of civil disorder
  18 U.S.C. § 844(h)(1) and (m): Conspiracy to use fire or an explosive to commit any felony which may be prosecuted in a
  court of the United States
  18 U.S.C. § 2101 (a)(2) and (4): Organize, promote, encourage, participate in, or carry on a riot; and aiding or abetting any
  person in inciting or participating in or carrying on a riot or committing any act of violence in furtherance of a riot




Date:     Jun 4, 2020


City and state:       Cleveland, Ohio                                        DAVID A. RUIZ, U.S. MAGISTRATE JUDGE
                                                                                         Printed name and title


                                                                Return

          This warrant was received on (date) _ _ _ _ _ _ _ , and the person was arrested on (date)
at (city and state)


Date:
                                                                                      Arresting officer's signature



                                                                                         Printed name and title
                        Case 1:20-mj-00058-RAL Document 1 Filed 06/05/20 Page 2 of 16

AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                         (Not/or Public Disclosure)

Name of defendant/offender:              BRANDON MICHAEL AL THOF LONG

Known aliases:
Last known residence:                 1145 West 212th Street, Erie PA 16502

Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:                 814-566-7035

Place of birth:
Date of birth:            11/07/1996

Social Security number:
Height:                                                                    Weight:
Sex:      Male                                                             Race:
        --------------------
Hair:                                                                      Eyes:
Scars, tattoos, other distinguishing marks:




History of violence, weapons, drug use:


Known family, friends, and other associates        (name, relation, address, phone number):
                                                                                   J




FBI number:
Complete description of auto:


Investigative agency and address:             Federal Bureau of Investigation, SA Jen Kiesel, 216-704-7705
                                              Email: JKIESEL@FBI.GOV

Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):




Date of last contact with pretrial services or probation officer (if applicable):
                    Case 1:20-mj-00058-RAL Document 1 Filed 06/05/20 Page 3 of 16

AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT                                           FILED
                                                              for the
                                                                                                      7:17 pm ,Jun 04 2020
                                                    Northern District of Ohio
                                                                                                   Clerk U.S. District Court
                  United States of America                       )                                 Northern District of Ohio
                               V.                                )                                        Cleveland
                                                                 )      Case No.       l:20MJ2119
         BRANDON MICHAEL AL THOF LONG
                                                                 )
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)


                                              CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best ofmy knowledge and belief.
On or about the date(s) of                 MAY 30, 2020                 in the county of            CUYAHOGA            in the
   NORTHERN            District of           OHIO            , the defendant(s) violated:

            Code Section                                                   Offense Description
18 U.S.C. § 231 (a)(2)                       Transporting any firearm, or explosive or incendiary device, in furtherance of
18 U.S.C. § 844(h)(1) and (m)                civil disorder
18 U.S.C. § 2101(a)(2) and (4)               Conspiracy to use fire or an explosive to commit any felony which may be
                                             prosecuted in a court of the United States
                                             Organize, promote, encourage, participate in, or carry on a riot; and aiding or
                                             abetting any person in inciting or participating in or carrying on a riot or
                                             committing any act of violence in furtherance of a riot


         This criminal complaint is based on these facts:

SEE ATTACHED AFFIDAVIT




         ~ Continued on the attached sheet.


                                                                                            Complainant's signature

                                                                                  JENNIFER KIESEL, SPECIAL AGENT
                                                                                            Printed name and title

Sworn to via telephone after submission by reliable electronic
means. Fed. R. Crim. P. 3, 4(d), and 4.1.

Date:        Jun 4, 2020


City and state:                      CLEVELAND, OHIO                            DAVID A. RUIZ, U.S. MAGISTRATE JUDGE
                                                                                             Printed name and title
         Case 1:20-mj-00058-RAL Document 1 Filed 06/05/20 Page 4 of 16




                                             AFFIDAVIT                                 1:20MJ2119

                         I
        I, JENNIFER KIESEL, Special Agent of the Federal Bureau oflnvestigation (FBI),

United States Department of Justice (DOJ), being duly sworn and deposed, state the following:


                       INTRODUCTION AND AGENT BACKGROUND


        1.      Your Affiant is a Special Agent with the Federal Bureau of Investigation, and as

such, is an investigative or law enforcement officer of the United States within the meaning of

Rule 41(a)(2)(C) of the Federal Rules of Criminal Procedure. Your Affiant is filing this

Affidavit to obtain a Complaint and Arrest Warrant for BRANDON MICHAEL ALTHOF

LONG for violations listed herein. Your Affiant is engaged in the enforcement of criminal laws

and is within the category of officers authorized by the Attorney General to request and execute

arrest and search warrants pursuant to Title 18 U.S.C. § 3052 and 3107; and DOJ regui'ations set

forth at Title 28 C.F.R. § 0.85 and 60.2(a).

        2.      I am a Special Agent with the Cleveland Division of the Federal Bureau of

Investigation, (hereinafter "FBI"), and have been since February 28, 2010. Your Affiant is

currently assigned to the Joint Terrorism Task Force at the FBI's Cleveland Field Office. Affiant

graduated from the FBI Academy in Quantico, Virginia in July, 2010. As a Special Agent, Affiant is

engaged in the enforcement of criminal laws and has paiticipated in several complex investigations.

Your Afftant has requested and obtained numerous applications for arrest and search warrants in

furtherance of investigations into various types of Federal violations. Affiant has received training

and has experience in interviewing and interrogation techniques, a1Test procedures, search and

seizure, search warrant applications and various other investigative techniques. Writer has written
        Case 1:20-mj-00058-RAL Document 1 Filed 06/05/20 Page 5 of 16




and executed search warrants for approximately 50 electronic devices, including Apple iPhones and

other Apple devices.


       3.      The facts in this Affidavit come from my personal observations, my training and

experience, and infonnation obtained from other agents, officers, and witnesses. This Affidavit

is intended to show only that there is sufficient probable cause to arrest BRANDON MICHAEL

ALTHOF LONG for the requested warrant and does not set forth all of my knowledge about this

matter. Actions, conversations, and statements are described in substance and in part, except

where otherwise indicated.

       4.      Based on the facts set forth in this Affidavit, there is probable cause to believe

that BRANDON MICHAEL ALTHOF LONG has committed violations of Title 18, United

States Code, Sections 231 (a)(2); 844(h)(l) and (m) and 2101 (a)(2) and (4), as set forth below:


               a.      18 U.S.C. § 23 I (a)(2): Whoever transports or manufactures
               for transportation in commerce any firearm, or explosive or
               incendiary device, knowing or having reason to know or intending
               that the same will be used unlawfully in furtherance of a civil
               disorder;

               b.       18 U.S.C. § 844(h)(l) and (m): Whoever conspires to use
               fire or an explosive to commit any felony which may be
               prosecuted in a court of the United States;

               c.      18 U.S.C. § 210l(a): Whoever travels in interstate or
               foreign commerce or uses any facility of interstate or foreign
               commerce, including, but not limited to, the mail, telegraph,
               telephone, radio, or television, with intent--

                       (2) to organize, promote, encourage, participate in, or carry
                       on a riot; or

                       (4) to aid or abet any person in inciting or participating in
                       or carrying on a riot or committing any act of violence in
                       furtherance of a riot;
                                                  2
        Case 1:20-mj-00058-RAL Document 1 Filed 06/05/20 Page 6 of 16




                       And who either during the course of any such travel or use
                       or thereafter performs or attempts to perform any other
                       overt act for any purpose specified in subparagraph (A),(B),
                       (C), or (D) of this paragraph.

                                             JURISDICTION


       5.      This Court has jurisdiction to issue the requested complaint and arrest warrant

because it is "a court of competent jurisdiction" as defined by 18 U.S.C. §§ 2711, 2703(a),

2703(b)(l)(A), and 2703 (c)(l)(A). Specifically, the Court is "a district court of the United

States ... that has jurisdiction over the offense being investigated." 18 U.S.C. § 2711 (3)(A)(i).


                                          PROBABLE CAUSE


       6.      Your Affiant states that on May 30, 2020, there was a protest march planned in

Cleveland, Ohio, in the Northern District of Ohio, sta1ting at Willard Park, on the northwest

corner of Lakeside A venue and East 9th Street, and ending at the Justice Center, located on

Lakeside Avenue between Ontario Avenue and West 3rd Street. The march began at

approximately 2 p.m. and was scheduled to end at 5 p.m.

       7.      Based on your Affiant's observations that day, and the observations shared by

others, many individuals assembled peacefully, with some even actively encouraging others to

do the same.

       8.      At approximately 3:30 p.m. certain individuals in front of the Justice Center

began throwing rocks, bottles, and other items at law enforcement officers. Certain other

individuals also used spray paint to vandalize buildings, streets, and other structures with anti-

police and anti-government slogans.




                                                  3
        Case 1:20-mj-00058-RAL Document 1 Filed 06/05/20 Page 7 of 16




       9.      At approximately 3:50 p.m. members of the Cuyahoga County Sherriffs Office

began using non-lethal techniques to disperse the crowds in front of the Justice Center. Certain

individuals contin,ued to throw items at the police and vandalize structures. At least three

Cleveland Police Department zone cars were set on fire by the crowd.

       10.     From approximately 4 p.m. until 9:45 p.m., certain demonstrators continued to

break windows of the Justice Center and surrounding buildings, knock over garbage cans and

conduct other acts of vandalism. An additional four city-owned cars were set on fire during this

time. The Cleveland Police Department and City of Cleveland issued orders for all

demonstrators to disperse via megaphone, Twitter, social media, and contact with news outlets.

       11.     At approximately 7:30 p.m. the Cleveland Police Depa1tment and City of

Cleveland issued a curfew to begin at 8:00 p.m. until 12:00 p.m. on May 31, 2020.

       12.     At approximately 7:30 p.m. the Cleveland Police Department and City of

Cleveland issued an order establishing a civil order prohibiting any persons to be on the streets or

in a vehicle in downtown Cleveland.


       13.     According to a Cleveland Division of Police report: At approximately 11 :55 p.m.

on May 30, 2020, Det. Habeeb and Cmdr. Connelly entered the intersection of East 8th St. and

Huron Ave. in downtown Cleveland, Ohio. East 8th St. is an alley that runs in a one-way

direction from south to north and ends at Huron Ave. Det. Habeeb and Cmdr. Connelly took up

a position on Huron facing east to observe and report on rioting and looting which was underway
                                   (



in the area. At approximately 11 :55pm, Det. Habeeb and Cmdr. Connelly observed a dark SUV

parked on East 8th Street midway up the alley facing south, which is opposite the posted

direction of travel for the one-way road. The vehicle had dark tinted window, which did not

allow Det. Habeeb and Cmdr. Connelly to observe ifthere were any occupants.
                                             4
            Case 1:20-mj-00058-RAL Document 1 Filed 06/05/20 Page 8 of 16




           14.     Det. Habeeb and Cmdr. Connelly observed a large framed white male wearing a

    commercial style filter mask walking out of the alley from near the SUV and north bound

    towards Det. Habeeb and Cmdr. Connelly's position onto Huron Road west bound. Det. Habeeb

    and Cmdr. Connelly observed the male walk in a circular route on the sidewalk and then back

    towards the alley. The male walked around Det. Habeeb and Cmdr. Connelly's vehicle and

    appeared to be observing Det. Habeeb and Cmdr. Connelly. The male was on the streets in

~   public during civil unrest in violation of a mandatory curfew put into place by the public order of

    the Mayor of the City of Cleveland which went into effect at 8:00pm.


           15.     Det. Habeeb and Cmdr. Connelly positioned their vehicle in the intersection of the

    alley facing south about 50 feet behind the SUV and activated the law enforcement light set to

    signal Det. Habeeb and Cmdr. Connelly were police officers. It was at this moment that the male
                                                        I


    Det. Habeeb and Cmdr. Connelly had been observing began to walk back towards the passenger

    side of Det. Habeeb and Cmdr. Connelly's vehicle on the south sidewalk towards the passenger

    door where Det. Habeeb was seated. Det. Habeeb exited the vehicle and stated, "Cleveland

    Police" at the same time the male said, "That's my vehicle" and gestured towards the alley. CPD

    Radio Dispatch had just come returned information indicating the registered owner of the dark

    SUV was BRANDON MICHAEL AL THOF LONG.


           16.     Det. Habeeb stated, "Are you Brandon?" to which he replied in the affinnative.

    ALTHOF LONG then stated unsolicited, "I'm looking for my wallet, I lost it over there

    somewhere", pointing towards the area of the 700 block of Huron. Based on the appearance and

    statements of ALTHOF LONG and Det. Habeeb and Cmdr. Connelly's observations of the




                                                    5
         Case 1:20-mj-00058-RAL Document 1 Filed 06/05/20 Page 9 of 16




vehicle, Det. Habeeb and Cmdr. Connelly detained ALTHOF LONG for violation of the curfew

order.


         17.   Based on Det. Habeeb and Cmdr. Connelly's previous observations of groups of

rioters and looters having entered the businesses at the intersection and carrying off looted
                                                           (

property from several area liquor establishments, Det. Habeeb and Cmdr. Connelly believed that

the vehicle was involved in criminal activity.


         18.   Det. Habeeb and Cmdr. Connelly observed the vehicle with Pennsylvania tag

KXJ-2536, and radioed in to give the plate and location, requesting a description of the vehicle

owner to compare with the male Det. Habeeb and Cmdr. Connelly were observing. During this

time Det. Habeeb and Cmdr. Connelly saw the rear lights of the vehicle flash on and then off

again, indicating the SUV was occupied. Det. Habeeb and Cmdr. Connelly radioed they would

be out to check the vehicle and requested additional law enforcement support.


         19.   Det. Habeeb ordered ALTHOF LONG to stop and place his hands on the wall at

the south west comer of Huron and E. 8th St. to which ALTHOF LONG complied. Det. Habeeb

began a pat down of ALTHOF LON G's person for weapons and asked ALTHOF LONG

directly, "Do you have any weapons on you?", to which ALTHOF LONG replied, "I don't think

so." Det. Habeeb began the pat down and discovered no weapons. ALTHOF LONG was

ordered to remain in position and not to move, to which ALTHOF LONG complied. Det.

Habeeb informed ALTHOF LONG that he was in violation of the curfew order and subject to

arrest. ALTHOF LONG stated he was just looking for his wallet and that he had lost it during

the disruption on the street. Det. Habeeb asked him, "so you lost your wallet while you were



                                                 6
            Case 1:20-mj-00058-RAL Document 1 Filed 06/05/20 Page 10 of 16




     rioting?" to which ALTHOF LONG replied that he was just taking pictures and videos of the

     rioting and looting.


            20.     Det. Habeeb asked if there were any other occupants in his SUV to which he

     stated that his friend "Devon", later identified as DEVON BRYCE POLAND, was in the

     passenger seat of the SUV. Det. Habeeb and Cmdr. Connelly radioed again for additional

     support from CPD.


            21.     After several minutes, additional police units arrived to assist Det. Habeeb and

     Cmdr. Connelly. After their arrival, Det. Habeeb and Cmdr. Connelly, along with the additional

     supporting otlicers, advanced up the alley and took positions at the rear of the SUV and issued

     verbal orders to the occupant in the front passenger seat to exit facing away with his hands in the

     air, to which he complied. The male from the SUV was then identified as POLAND. Det.

     Habeeb conducted a pat down of the POLAND against the rear of the SUV and recovered a

     folding knife that had been clipped to the front pocket of POLAND's hooded sweatshirt.

     POLAND had no ID or wallet on his person. Det. Habeeb asked POLAND where his ID was

~,   and POLAND stated he didn't know.


            22.     Det. Habeeb asked POLAND if there were any weapons in the vehicle to which

     POLAND stated there was a BB gun and a knife in the car. I asked why there was a BB gun to

     which he stated "Brandon uses it for real estate I think." Det. Habeeb ordered POLAND to walk

     up the alley apd place his hands against the wall next to ALTHOF LONG. Both POLAND and

     ALTHOF LONG remained at the corner for the remainder of the interaction without incident.




                                                      7
         Case 1:20-mj-00058-RAL Document 1 Filed 06/05/20 Page 11 of 16




         23.       Tpe vehicle was visually cleared from outside the vehicle with the doors open and

found to have no additional passengers. In plain sight in the front and rear passenger

compartments were backpacks, a hammer, a bottle of Fireball cinnamon whiskey liquor with a

pour top like those used in bars, a BB gun resembling a pistol, and a red plastic bottle of liquid

fire starter.


         24.       Your Affiant is aware that restaurants and bars were robbed during the riots and

items stolen included bottles of alcohol.


         25.       ALTHOF LONG and POLAND were advised of their rights under Miranda

which they acknowledged. ALTHOF LONG was asked about the bottle of liquor, which Det.

Habeeb and Cmdr. Connelly suspected was looted property. When asked where it was obtained,

both POLAND and AL THOF LONG stated they found it on the sidewalk but neither could give

an exact location. Both parties stated that it was found by POLAND.


        26.        Det. Habeeb again asked ALTHOF LONG if there were any weapons in the SUV

and he mentioned the BB gun and a knife. Det. Habeeb then informed ALTHOF LONG that

Det. Habeeb and Cmdr. Connelly would be recovering suspected contraband from his vehicle

and again asked if there was any other weapons. ALTHOF LONG stated that he had a Glock 45

cal. pistol in his center compartment, but that it wasn't loaded. Det. Habeeb asked why

ALTHOF LONG had a pistol to which he stated he had it for protection but never carried it

during the riot.


        27.        A search of the vehicle compartment resulted in the following items being

observed and recovered:


                                                    8
Case 1:20-mj-00058-RAL Document 1 Filed 06/05/20 Page 12 of 16




      a. One black backpack with brand Outdoor Products
      b. One open bottle of Fireball brand cinnamon whiskey, topped with a commercial
         pourer
      C. Two one-pound bottles of Sterno Firestarter Instant Flame gel
      d. One black Herschel brand backpack, with brown leather bottom and white paint
         streaks along the zipper            .
      e. Two Glock brand magazines, each loaded with 17 rounds of ammunition (34
         rounds total)
      f. Blister packs of decongestant and ibuprofen
      g. One yellow Stanley brand hammer
      h. One can of red Rust-oleum brand paint and primer spray paint
      i. One Glock 45 pistol, serial number BMFE182
      j. One black "Bulldog Cases" leather pistol holster
      k. One pocket knife
      I. $40 in cash, consisting of two $20 bills
      m. One Apple iPhone, white and rose gold in color, stored in a blue and grey
         OtterBox case
      n. One Apple iPhone model A1549, silver in color, IMEi: 355783074741598

28.      The following photographs are of the firearm, the firestarting gel and the hammer:




                                          9
       Case 1:20-mj-00058-RAL Document 1 Filed 06/05/20 Page 13 of 16




       29.      A federal search warrant was obtained on May 31 for the two Apple iPhones

listed above. Your Affiant states that on June 4, 2020, she reviewed Facebook Messenger posts

between AL THOF LONG and POLAND recovered from POLAND's cellular telephone. Your

Affiant affirms that texts between the two on May 30, 2020, contain statements that demonstrate

an intent by ALTHOF LONG and POLAND to travel from Pennsylvania to Ohio on May 30,

2020, to participate in, promote, encourage, and aid and abet the criminal riots.


       30.      Specifically, your Affiant reviewed the following Facebook Messenger posts, all

posts were sent and received on May 30, 2020:


             a. At approximately 5:17 p.m., ALTHOF LONG messaged POLAND asking, in

                sum and substance "Wanna go to Pittsburgh and watch the riots;"


             b. At approximately 5:19 p.m., POLAND replied, in sum and substance, "Is there

                actually riots? IK (I know) philly is wilding;"


             c. At approximately 5:20 p.m., ALTHOF LONG messaged POLAND, in sum and

               · substance, "They lit it on fire lmao (laugh my a** off);"




                                                  10
Case 1:20-mj-00058-RAL Document 1 Filed 06/05/20 Page 14 of 16




  d. At approximately 5:24 p.m. POLAND responded, in sum and substance, "I wanna

       s**t kinda but my future wife needs me;"


  e. At approximately 5:25 p.m., ALTHOF LONG responded, in sum and substance,

       "This is a once in a life time thing you can witness and maybe participate in;"


  f.   At approximately 5:25 p.m., ALTHOF LONG posted to POLAND, in sum and

       substance "Or tell her you gotta go overthrow the govt first;"


  g. At approximately 6: l Op.m. and 6: 11 p.m., ALTHOF LONG wrote to POLAND,

       in sum and substance, "Unless things change. Cleveland seems like a better spot

       to riot watch. Police shooting teargas and flash bangs, Pittsburgh hasn't had

       much of that;"


  h. At approximately 7:09 p.m. ALTHOF LONG messages POLAND about buying

       supplies for their travel to Clevleand, he asked if POLAND wanted goggles,

       POLAND replied "Yes," and also asked for "a bandana" and a "backpack;"


  1.   At approximately 7:10 p.m. POLAND messaged ALTHOF LONG asking, in sum

       and substance, "Should we bring Molotov supplies?"


  j.   At approximately 7:17 p.m. ALTHOF LONG responded, in sum and substance,

       "Sadly enough I think I have everything needed for a Molotov in my car. Like

       normally;"




                                        11
        Case 1:20-mj-00058-RAL Document 1 Filed 06/05/20 Page 15 of 16




             k. At approximately 7:48 p.m. and 7:49 p.m. POLAND wrote AL THOF LONG

                stating, in sum and substance, "Pittsburgh is s**t down," and "The city is blocked

                shut bro;"


             I. At approximately 7:50 p.m. and 7:56 p.m. ALTHOF LONG responded, stating, in

                sum and substance, "Cleveland is more lit anyway," and "And if not Pittsburgh

                then we can hit Cleveland OH."


             m. At approximately 8:02 p.m. ALTHOF LONG messaged POLAND that he was

                leaving to pick him up and at approximately 8:04 p.m. POLAND responded by

                providing AL THOF LONG the address in Erie, Pennsylvania where AL THOF

                LONG should go.


       31.      Your Affiant believes that these Facebook posts support the assertion that

ALTHOF LONG and POLAND traveled from out of state with the intent to participate,

encourage, or carry on in the ongo'ing riot in Cleveland, Ohio. Based on the fact that they

discussed purchasing the ingredients for a Molotov cocktail, and recognized that ALTHOF

LONG, by his own admission, had such items already in his possession, your Affiant further

avers that there is probable cause they conspired with each other with the intent to use fire to

further their participation, encouragement, or carrying on of a riot. Finally, your Affiant believes

that based on the presence of a firearm, a hammer, stolen alcohol and other items in the

possession of ALTHOF LONG and POLAND, the two subjects conspired together with the

intent to engage in rioting and robbery in Cleveland, Ohio.




                                                 12
       Case 1:20-mj-00058-RAL Document 1 Filed 06/05/20 Page 16 of 16




                                             CONCLUSION

       32.     Based on the aforementioned factual infonnation, Affiant respectfully submits

that there is probable cause to support a complaint and atTest warrant charging BRANDON

MICHAEL ALTHOF LONG for engaging in, and conspiring to engage in, interstate travel with

a firearm and with the intent to use fire to engage in, promote, aid or abet, encourage or

participate in civil unrest and riot, pursuant to Title 18 U.S.C. § 23 l(a)(2), Use of Fire to Commit

a Felony, pursuant to Title 18 U .S.C. § 844(h)(l) and (m), and Rioting, pursuant to Title 18

U.S.C. § 2101(a)(2) and (4).

                                                      Respectfully submitted,




                                                      Jennifer Kiesel
                                                      Special Agent
                                                      Federal Bureau of Investigation



Sworn to via telephone after submission by reliable electronic
means. Fed. R. Crim. P. 3, 4(d), and 4.1, on this 4th , day of
June, 2020.



DA YID A. RUIZ
UNITED STATES MAGISTRATE JUDGE




                                                 13
